                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 14-59227-PJS
         Eric D. Pinkel
         Kimberly A. Myers-Pinkel
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        David Wm. Ruskin, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/16/2014.

         2) The plan was confirmed on 03/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/11/2020.

         6) Number of months from filing or conversion to last payment: 63.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,749.00.

         10) Amount of unsecured claims discharged without full payment: $187,049.95.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


  14-59227-pjs       Doc 103      Filed 10/21/20     Entered 10/21/20 11:01:35          Page 1 of 3
Receipts:

       Total paid by or on behalf of the debtor              $94,062.29
       Less amount refunded to debtor                         $1,827.52

NET RECEIPTS:                                                                                $92,234.77


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                            $11,528.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                   $6,809.22
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                            $18,337.22

Attorney fees paid and disclosed by debtor:                  $600.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
ANNICE FREDERICK                 Secured             0.00           NA           NA            0.00       0.00
BANK OF AMERICA                  Secured       17,910.00     21,297.34     21,297.34           0.00       0.00
DYCK ONEAL                       Unsecured           0.00          0.00         0.00           0.00       0.00
ECAST SETTLEMENT CORPORATION     Unsecured       7,303.00      7,277.72     7,277.72      3,053.00        0.00
INTERNAL REVENUE SERVICE         Unsecured     25,000.00     38,771.43     38,771.43           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured           0.00    39,745.14     39,745.14     16,673.09        0.00
INTERNAL REVENUE SERVICE         Priority             NA       4,173.18     4,173.18      4,173.18        0.00
MGIC                             Unsecured            NA     59,845.70     59,845.70     25,105.27        0.00
MORTGAGE GUARANTY INSURANCE      Unsecured     59,845.70            NA           NA            0.00       0.00
NAVIENT SOLUTIONS INC ON BEHAL   Unsecured     13,309.00     13,204.20     13,204.20      5,539.16        0.00
STATE OF MICHIGAN                Unsecured           0.00          0.00         0.00           0.00       0.00
STATE OF MICHIGAN CD             Priority      36,627.00       5,818.15     5,818.15      5,818.15        0.00
STATE OF MICHIGAN CD             Unsecured           0.00    32,266.28     32,266.28     13,535.70        0.00
TOYOTA MOTOR CREDIT CORP         Secured         9,000.00    10,425.21     10,425.21           0.00       0.00
WELLS FARGO                      Unsecured           0.00          0.00         0.00           0.00       0.00
WELLS FARGO BANK NA              Secured        11,011.00    11,143.14     11,143.14           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)


 14-59227-pjs      Doc 103        Filed 10/21/20      Entered 10/21/20 11:01:35             Page 2 of 3
Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00              $0.00
      Mortgage Arrearage                                       $0.00              $0.00              $0.00
      Debt Secured by Vehicle                             $21,568.35              $0.00              $0.00
      All Other Secured                                   $21,297.34              $0.00              $0.00
TOTAL SECURED:                                            $42,865.69              $0.00              $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00              $0.00
       Domestic Support Ongoing                                $0.00              $0.00              $0.00
       All Other Priority                                  $9,991.33          $9,991.33              $0.00
TOTAL PRIORITY:                                            $9,991.33          $9,991.33              $0.00

GENERAL UNSECURED PAYMENTS:                             $191,110.47         $63,906.22               $0.00


Disbursements:

         Expenses of Administration                            $18,337.22
         Disbursements to Creditors                            $73,897.55

TOTAL DISBURSEMENTS :                                                                       $92,234.77


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/21/2020                             By:/s/ David Wm. Ruskin
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


  14-59227-pjs       Doc 103       Filed 10/21/20       Entered 10/21/20 11:01:35           Page 3 of 3
